Citation Nr: 1822628	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-34 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1976 to February 1977 and from August 1981 to November 1984.  The Veteran also served on active duty in the Army National Guard from April 1992 to March 1994, from February 2003 to May 2003, from January 2004 to July 2004 and from July 2006 to January 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.


FINDING OF FACT

The evidence of record does not show the Veteran currently suffers from a TBI.


CONCLUSION OF LAW

The criteria for service connection for a TBI have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).

Facts and Analysis

The Veteran contends that during his deployment to Iraq he was exposed to blasts and explosions from improvised explosive devices (IEDs), land mines, grenades and rocket propelled grenades (RPGs).  As a result of these blasts, the Veteran submits he has suffered a traumatic brain injury.   The Veteran's DD-214 reflects his service in Iraq from July 2006 to November 2007 and his receipt of a combat action badge.  His military service personnel records reflect that he is the recipient of a Bronze Star Medal.  The Veteran's contention that he was exposed to blasts from various exploding mechanisms while serving in Iraq, is not in dispute.

In February 2008 the Veteran was given a traumatic brain injury screening by VA.  The screening notes that the Veteran had been exposed to "blast or explosion IED, RPG, land mine, grenade, etc.".  See San Juan VAMC February 29, 2008 Treatment Record.  The screening also noted that the Veteran denied experiencing any symptoms immediately after this exposure.  The examiner determined the screening was negative for a TBI.  Also in February 2008 the Veteran was provided a head CT.  The examiner noted the Veteran's brain parenchyma is unremarkable.  No evidence of intracranial hemorrhage, midline shift, mass effect or edema was found.  There were no abnormalities identified in the calvarium.  See San Juan VAMC February 14, 2008 Radiology Report.

A December 2010 VA psychological treatment record reported the Veteran was in a traumatic brain injury program due to his blast exposure in service.  See San Juan VAMC December 28, 2010 VA Psychology Progress Note.

In August 2011 the Veteran was examined by VA for TBI.  During the examination the Veteran reported that he was assigned to road clearance while on active duty in Iraq and he was exposed to multiple blasts of IEDs.  The Veteran denied any direct impact to his vehicle or any direct head trauma but stated that he was "unable to respond momentarily after several of the blasts."  See August 2011 VA Examination.  The Veteran denied any loss of conscious, altered state of consciousness or post-traumatic amnesia as a result of blast exposure.  The examiner noted that although the Veteran was a part of a polytrauma clinic program, the clinic had not diagnosed the Veteran as having a TBI.  Upon physical examination of the Veteran the examiner found no autonomic nervous system impairment, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculation, cranial nerve dysfunction, endocrine dysfunction , skin breakdown, vision problems, psychiatric manifestations or other abnormalities.  The Veteran scored a 27 out of 30 on the cognitive impairment (mini mental state) examination.  The Veteran showed mild memory impairment, normal judgement, and routinely appropriate social interaction.  The Veteran was noted as being always oriented to person, place time and situation.  The Veteran's motor activity, visual spatial orientation and consciousness were reported as normal.  The Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  A MRI of the brain showed "a normal brain perfusion scintigram."  Id.  The examiner did note the Veteran had a medical history of headaches, tinnitus, lower extremity radiculopathy and sleep apnea for which he is separately already service-connected.  The examiner's overall diagnosis was that the "Veteran's claim of traumatic brain injury is not supported by the available information/evidence in his service medical record."  Id.

The Veteran's STRs are silent for treatment of a TBI.  Although the Veteran contends he has experienced headaches during and since his service in Iraq, the February 2008 TBI screening and CT, along with the August 2011 VA TBI examination show no injury or trauma to the Veteran's brain/skull.  The Veteran is credible and competent to report his exposure to explosions and blasts while serving on active duty in Iraq.  However, the Veteran is not competent to contend that as a result of these experiences, he suffers from a TBI.  The Veteran lacks the medical training or qualification to either diagnose TBI or to relate it to his active service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore the Board finds the evidence of record does not show the Veteran currently suffers from a TBI.  The Veteran has not met the first element of service connection, and the claim must be denied on this basis.   

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a TBI.  As such, that doctrine is not applicable, and his claim for service connection for a TBI must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a traumatic brain injury (TBI), is denied.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


